Citation Nr: 1737808	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether C.H. may be recognized as a helpless child of the Veteran.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to May 1989, and had four months of prior service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In February 2017 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the time of the hearing, the Veteran submitted a statement expressing his intent to withdraw his appointment of representation by the Veterans of Foreign Wars and to proceed pro se (without representation).   

In statements received in August 2011, October 2016, and February 2017 (the last on a notice of disagreement form (VA Form 21-0958)), the Veteran raised issues concerning the proper calculation of dependency allowances for four of his children.  Such issues have not been fully addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  C.H. was born in August 1989 and attained the age of 18 in August 2007.  

2.  The evidence shows that C.H. was permanently incapable of self-support by a combination of mental and physical defects present before she attained age 18.  


CONCLUSION OF LAW

The criteria for establishing C.H. as a helpless child of the Veteran are met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the determination below constitutes a full grant of the benefit sought, further discussion of the VCAA is not necessary.

Legal Criteria

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Under 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "helpless child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration include:  

(1) that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support; 

(2) a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established; 

(3) employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

(4) the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b). 

Factual Background and Analysis

The Veteran alleges that his adult step-child, C.H., is a helpless child for VA purposes on the basis that by the age of 18 she was permanently incapable of self-support due to a combination of mental and physical disabilities.  After applying the pertinent law and regulations to the facts of the case, the Board finds that the evidence supports his claim to establish C.H. as a helpless child.  An explanation of this determination follows.  

The record (to include a hospital birth confirmation) shows that the Veteran's step-daughter, C.H., was born in August 1989 to his wife (whom he married in 1995), and that she attained age 18 in August 2007.  

Both before and after C.H.'s 18th birthday, the Veteran filed claims seeking to establish C.H. as a "helpless child."  The RO denied these claims in October 2007 and September 2008, but the Veteran continued to submit evidence in support of the claim.  The RO, in an August 2009 letter, informed the Veteran that C.H. was still on his disability compensation award as a dependent (because she was still attending high school, although she was over the age of 18) and that his receipt of a dependency allowance for her was higher than what he would receive in helpless child benefits.  However, in April 2010, one month before C.H. graduated from high school, the Veteran filed a statement seeking to "reestablish" his helpless child claim.  The RO denied his claim in a September 2010 rating decision, finding that C.H.'s disability was insufficient in nature and extent to establish that she became permanently incapable of self-support prior to age 18 (the RO cited to evidence showing that C.H. was not deemed to have mental retardation on testing by her school, although she was approved for a certain community program on the basis of being developmentally disabled prior to age 18).  The Veteran pursued his claim in April 2011, citing to specific evidence that supported his position (he submitted additional documentation in support of the claim).  The RO re-adjudicated the claim in a May 2011 rating decision and continued to deny it, and the Veteran filed his notice of disagreement with the decision in August 2011.  In a statement received in April 2012, he asserted that C.H. has been disabled since birth with mental disability, heart disease, thyroid disease, diabetes, and a learning disability.  

In a January 2013 statement, perfecting his appeal to the Board, the Veteran asserted that C.H. completed high school in May 2010 and received an "occupational diploma."  He indicated that C.H. had little to no comprehension and he had to be her "brain" as well as her provider in "day to day living."  He reiterated that she was helpless on the basis of learning disability, heart disease, thyroid disease, and uncontrolled diabetes type I.  

In his January 2013 substantive appeal, the Veteran requested a Board hearing.  At a hearing in February 2017, the Veteran testified that C.H. (who was not present) was born with multiple mental and physical disabilities that were the reason she was unable to provide for her support by the time of her 18th birthday.  He stated that, although C.H. was presently 27 years of age, he and his wife had been managing her care since childhood.  He described C.H.'s education at state schools for persons with mental disability (he said she received her high school diploma - an "occupational diploma" - at the age of 22 [actually the evidence shows she was nearly 21]), as well as social services she received for purposes of adaptive learning and behavioral assistance.  He asserted that C.H.'s diabetes mellitus was her biggest health problem because it caused her to pass out.  He stated that C.H. always required assistance for activities of daily living, that she would be unable to hold a job, and that she would never be able to live on her own.  

The records on file dated prior to C.H.'s 18th birthday in August 2007 include school and medical reports.  Middle school transcripts indicate that C.H. repeated both 7th and 8th grades.  In a December 2005 letter to C.H.'s mother, Dr. Moll (a pediatric endocrinologist), in discussing C.H.'s complex medical history regarding daily diabetes and thyroid care, noted concerns with C.H.'s disregard for her medically necessary, lifelong daily diabetes care, although at that time her recent blood sugar levels appeared stable and controlled.  In an April 2006 psychological assessment, Dr. Drummond noted the Veteran's concern that C.H. was not learning at the rate expected and was also seen as lacking in adaptive living skills.  Various tests had previously been administered during the period of October 2005 to January 2006, and on review of them the doctor stated that although C.H. could "[t]echnically" be given a DSM-IV diagnosis of mild mental retardation, he felt there were factors that argued against it, to include an overall or Full Scale IQ score that could be as high as 74.  He concluded that C.H. would benefit from additional services available through school, that she did not meet criteria for a specific learning disability given her lowered IQ scores and higher achievement scores, and that she would benefit from a "therapeutic" plan to encourage and reinforce her efforts at becoming more self-sufficient.  In a February 2007 letter, Dr. Baliga (a pediatric nephrologist) noted C.H.'s blood sugars had continued to fluctuate.  

The records on file dated after C.H. reached 18 years of age in August 2007 include various medical reports, school records, and records from the Social Security Administration (SSA).  Such records appear to reflect a health picture consistent with that which was shown prior to August 2007.  In an August 2007 letter, just days after her birthday, C.H. was advised by an endocrinology consultant that her thyroid dosage had to be increased, and she also was started on a medication to decrease her cholesterol.  

On December 2007 psychiatric evaluation by the Jaycee Evaluation Center (Ellisville State School), reference was made to C.H.'s history of having repeated kindergarten, first grade, seventh grade, and eighth grade and her previous enrollment in high school (with primarily grades of D in the first nine weeks) followed by her placement at the current Ombudsman School, which was part of the municipal school district.  She underwent testing that in part demonstrated her Full Scale IQ was 71, which was consistent with borderline intellectual functioning (and at the 3rd percentile rank of people in the normative sample).  Other testing relative to adaptive functioning reflected her strengths and weaknesses in the areas of daily living skills, communication, and socialization.  For example, her strengths included independent toileting, dressing self completely, using simple appliances, telling time on an analog clock, making telephone calls, listening to a story for at least 30 minutes, following three-part instructions, explaining ideas in more than one way, saying complete home address, reading and understanding material of at least fourth-grade level, writing simple correspondence at least three sentences long, starting small talk with people she knows, being careful when talking about personal things, changing voice level depending on location or situation, controlling anger or hurt feelings when plans change for reasons that cannot be helped, and keeping secrets or confidences for longer than one day.  Her weaknesses (i.e., what she does not do) included washing and drying hair, caring for minor cuts, keeping track of medication and taking it consistently, sweeping/mopping/vacuuming floors thoroughly, using a sharp knife to prepare food, using a stove or oven, carrying or storing money safely, demonstrating an understanding that some items cost more than others, understanding sayings that are not meant to be taken word for word, telling about experiences in detail, giving simple directions, staying on topic in conversations, reading and understanding material of at least a sixth-grade level, writing advanced correspondence at least 10 sentences long, meeting with friends regularly, cooperating with others to plan or be part of an activity, seeking out others for play or companionship, taking turns without being asked, talking with others without interrupting or being rude, saying she is sorry after making unintentional mistakes or errors in judgment, and telling a parent about her plans.  It was found that C.H. did not appear appropriate to receive certain services as she was not determined to have mental retardation prior to the age of 18 but that she was appropriate to receive case management services as she had substantial limitations in the following areas of major life activity:  self-direction, learning, economic self-sufficiency, and capacity for independent living.  Hence, she was found to meet the criteria of developmentally disabled.  

Certifications from C.H.'s high school note that she was enrolled as a full-time student and classified as a 9th grade freshman for the 2007-08 school year, as a 10th grade sophomore for the 2008-09 school year (grade reports for about the first half of that year reflect mostly Fs in general education classes versus higher grades in the occupational diploma classes), and as a senior for the 2009-10 school year.  In a September 2008 statement, a teacher indicated that during the 2007-08 school year, C.H. was a student receiving educational services at the Ombudsman school that served as an alternative route, non-traditional school where students were able to work at their own pace on various subjects.  She stated that C.H. required extensive remediation in the areas of reading comprehension and language, and had problems applying what she had read and focusing on different areas at the same time.  She also noted C.H.'s problems with "retrieving information for research purposes."  In a September 2008 statement, C.H.'s physician indicated that her diagnoses were type 1 diabetes mellitus, primary hypothyroidism, short stature, delayed development, and vitamin D deficiency (all with an onset date of 1989, except for the vitamin deficiency, which began in August 2007).  He noted that C.H.'s management of her conditions was complicated by some degree of mental retardation, that her diabetes control was "erratic," that she had hypoglycemia unawareness, and that her prognosis was "fair."  In an undated statement received in September 2008, an outpatient therapist indicated that C.H. had been in counseling for the past three years to improve low self-esteem, cope with daily life issues, develop communication skills, and manage living with serious medical issues.  She felt C.H. would require counseling throughout her life to help her manage daily living issues.  She noted that C.H. had tried hard "to be independent and make decisions for herself" but that she had encountered "great difficulties."  

In a September 2008 statement, Dr. Skiwski indicated that C.H. had been under his care (for many years, as reflected by other evidence in the file) for diabetes mellitus type I, thyroid disease, and a repaired atrial septal defect repair, and that her "condition was worsened by her low IQ which makes her unable to care for herself."  He stated that she would be expected to have frequent hospital visits and a general worsening of her condition if not for a caregiver to oversee her.  (This statement was repeated in a January 2011 statement by another physician in the same medical practice with the same last name of Skiwski.)  

In February 2009, a hearing officer at the SSA found that C.H. was disabled and thus awarded continued disability benefits.  The decision was based in part on testimony of the Veteran who indicated, among other things, that when C.H. turned 18 she moved out of the house against their (presumably her parent's) wishes and ended up in the hospital and almost died (he said they had to ensure she took her medication).  He said C.H. has failed the driving test twice and was a vocational rehabilitation client who was never able to be placed independently (she was given a job at a burger place, but someone had to accompany her to work).  The hearing officer noted that C.H. had been placed in special education services, specifically the Mississippi Occupational Diploma track, where she was passing her classes.  The officer also summarized various medical reports (many of which are of record) to include community counseling services treatment records dated from February 2005 to October 2007, which purportedly reflect that C.H. was treated for oppositional defiant disorder and adjustment disorder.  Other medical records dated from December 2007 to February 2008 from endocrinology consultants reportedly showed poor adherence to medication regimen and poor diet compliance.  The SSA hearing officer also determined that C.H. had a severe impairment and was not engaging in a substantial gainful activity.

The record does not include a definitive opinion by a medical professional (who has review all pertinent records) addressing the central question of this case.  Nonetheless, the Board finds the evidence of record is sufficient to decide the claim.  The analysis of whether a claimant is permanently incapable of self-support is based on the individual's condition at the time of her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443 (1993).  While there is no favorable or unfavorable medical opinion concerning the status of C.H.'s health condition (mental and physical) when she turned 18 years old in August 2007, it is the judgment of the Board that the evidence shows her medical disabilities and developmental defects, particularly her diabetes, thyroid disability, and IQ, are static and unlikely to change.  Moreover, her mental disabilities impact her physical disabilities in terms of her capability to keep her blood sugar levels and thyroid levels under control.  In short, the totality of the evidence demonstrates to the Board's satisfaction that C.H. was permanently incapable of self-support upon reaching the age of 18.

Records noted clearly demonstrate that C.H. has had both congenital mental and physical disabilities since early childhood.  Mental disabilities, as shown by psychological assessments, include developmental deficits and adaptive functioning impairments.  Physical disabilities include type 1 diabetes mellitus and thyroid disease (hypothyroidism), with the former presenting the greater impairment due to difficulty in managing blood sugar levels, exacerbated by her developmental deficits and learning disability as she appeared unable to properly care for herself and control her diabetes.  In fact, in September 2008 her long-time physician stated that her low IQ contributed to, if not actually resulted in, incapacity for self-care.  Moreover, the evidence shows that she continues to be dependent on her parents - the Veteran and his wife - as described in the Veteran's testimony.  Such dependence is in accord with the findings of the December 2007 psychiatric evaluation in terms of C.H.'s level of adaptive functioning; the catalog of her strengths and weaknesses shows considerable impairments in the areas of daily living skills, communication, and socialization.  Further, there is no evidence that she has ever been gainfully employed, even though she is presently 28 years of age.  Evidently, at one point as a vocational rehabilitation client, she was given a job at a "burger place"; but she was unable to maintain such employment without having someone accompany her.  

While the facts noted above span the period both before and after C.H.'s 18th birthday, the emphasis in determining whether she was permanently incapable of self-support is on the period before August 2007 when she reached 18 years of age.  Of the record of evidence that reasonably shows she was permanently incapable of self-support by age 18, the Board is persuaded by the lay evidence presented by the Veteran in statements and testimony, which is found to be credible.  Such statements are corroborated by other evidence in the file.  Significantly, C.H.'s main disabilities are immutable, and her low IQ and mental impairments impact on her ability to maintain physical health without supervision (she requires a parent or other individual to ensure that she takes her daily medications for lifelong conditions).  The RO's reliance on some of the evidence showing that C.H. did not meet the criteria for a diagnosis of mental retardation before age 18 is not dispositive of whether or not she was incapable of self-support; there is no bright-line rule in the pertinent regulations that specifies an intelligence quotient below which a claimant is deemed permanently incapable of self-support.  

Here, C.H.'s mental deficiencies are inconsistent with any non-sheltered work environment, and there is no clear evidence to show that her underlying mental difficulties could be expected to improve after age 18.  Social Security records appear to validate this finding.  Although the psychiatric assessment in December 2007 was conducted four months after C.H. reached 18 years of age, the observations about her strengths and weaknesses and the findings about her substantial limitations in areas such as capacity for independent living were in evidence prior to her 18th birthday.  Likewise, Dr. Skiwski's assessment of her need for a caregiver, although delivered a year after C.H.'s 18th birthday, was based in part on his long history of treating her and can reasonably be applied to C.H.'s health condition before her 18th birthday.  Both before and after August 2007, the Veteran and his wife have been C.H.'s caretakers, ensuring she took her medication regularly, attended high school, and obtained the educational/social services she needed.  They supported her financially and continue to do so, as she has not been shown to have maintained any type of gainful employment, or to demonstrate a capability for doing so.  

The RO denied the claim to establish C.H. as a helpless child of the Veteran based on findings that she did not suffer from a physical or mental defect rendering her permanently incapable of self-support prior to age 18 in August 2007.  The Board is persuaded otherwise, as articulated above.  Accordingly, the criteria for recognizing C.H. as a "helpless child" of the Veteran have been met.  


ORDER

The appeal seeking to establish C.H. as a helpless child of the Veteran is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


